DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species E in the reply filed on 21 April 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "103" and "104" have both been used to designate the liquid within the cup portion in Fig. 70.  Reference character 104 should point to the volume of liquid in the cooling area in Fig. 70.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “fastening means for removably fastening the lower lid construction to an upper container rim of a liquid container” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “fastening means for” coupled with functional language “removably fastening the lower lid construction to an upper container rim” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “fastener” preceding “means for” describes function and is not considered to be a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a rim-receiving groove, page 67: 14-16.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 25, if the liquid is adhering to the walls of the container and pan, why would it be directed into the liquid-receiving cavity?  According to the specification, pg. 8:1-3, it seems that the angle between the container and pan wall is what directs liquid, not that the liquid adheres to the wall.  It is not clear how liquid adherence results in liquid being directed into the cavity.  If liquid was adhering to the walls outside the cavity, wouldn’t the liquid be prevented from entering the cavity?

Claims 2, 3, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how is liquid adherence evidenced?  The only part of the disclosure that would allow the claimed “evidence” is that the lid be transparent to allow a user to perceive the liquid volume.  How can the liquid adherence be evidenced if the lid materials are not transparent? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2, 5-7, 10, 13, 23, 24, 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsey (US 5036993).
Regarding claim 1, and 23, Ramsey discloses a liquid container lid assembly for enabling liquid collection and heat transfer from lid-collected liquid prior to liquid egression, the lid assembly comprising: 
a lower lid construction 16, the lower lid construction comprising lid-to-container fastening means  (groove on the lid seen in Fig. 4 that is connected to the rim of the receptacle) and a liquid-collecting pan portion (between ramps 60 and 62, concavity formed by the ramps), the liquid-collecting pan portion comprising at least one liquid-letting aperture  96 and 98, Fig. 12, 
the lid-to-container fastening means for removably fastening the lower lid construction to an upper container rim of a liquid container, Fig. 12, the upper container rim extending in a rim plane, the liquid-collecting pan portion comprising upper portion surfacing (on the upper surface of the lid); and 
an upper lid construction 12, the upper lid construction being receivable by the lower lid construction, fig. 4, and comprising a pan-opposing portion at section 30, between ramps 52 and 54, Fig. 6 and 7, and a primary liquid outlet (flow paths 32 and 34 on either side of 30 form a liquid outlet, Fig. 2), the pan-opposing portion comprising lower portion surfacing (on the lower surface of the cover), Fig. 3 and 4, the 

Regarding claims 2 and 24, depending on the volume of liquid, the upper and lower surfacing of Ramsey are spaced from one another such that liquid is capable of adhering to both the upper and lower surfacing when liquid is received in the liquid-receiving cavity, (adherence to the surfaces can be evidenced if the cover is removed and the surfaces are moist with liquid). It is understood that when liquid comes into contact with a surface there is inherently heat transfer.

Regarding claim 5 and 26, Ramsey further teaches the upper and lower portion surfacing each comprise surfacing-mimicking contours (formed by ramps 52, 54, 60 and 62, Fig. 7 and 3), that are capable of similarly and simultaneously shaping the liquid volume upwardly and downwardly if there is enough volume of liquid between the lid 16 and cover 12.

Regarding claims 6 and 27, Ramsey further discloses that the upper lid construction is rotatably nestable atop the lower lid construction for enabling a user to rotate the upper lid construction about a lid axis of rotation relative to the lower lid construction for selectively orienting the primary lid outlet in superior adjacency to the at least one liquid-letting aperture, Col. 6: 20-30, Fig. 16-18.

Regarding claim 7 and 28, Ramsey further discloses that the upper lid construction comprises at surface 30 and ramps 52 and 54, a portion that is capable of forming a volume of liquid in the space between the lid and the cover (if the liquid volume flow is great enough), the volume-forming portion providing upper portions of the liquid-receiving cavity at the lower portion surfacing, the liquid-receiving cavity being in communication with the primary lid outlet for outletting the portion of the liquid volume from the liquid-receiving cavity, Fig. 3 and 4.

Regarding claims 10 and 29, Ramsey further discloses that the lower lid construction comprises an edge-receiving groove, under 20 and the upper lid construction comprises an outer edge, the outer edge being rotatably received in the edge-receiving groove for rotatably attaching the upper lid construction to the lower lid construction, Fig. 4.

Regarding claims 13 and 30, Ramsey further discloses that the upper lid comprises laterally-opposed, cavity-defining conformation sections, (flat portion of the upper lid (cover) 12 on either side of ramps 52 and 54, Fig. 4, 6 and 7) that conform to the upper portion surfacing and do not provide space between the upper and lower lid constructions, thereby directing the liquid volume into the liquid receiving cavity.

Claim(s) 1, 3, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milan (US 2009/0108006).
Regarding claims 1 and 23, Milan discloses a liquid container lid assembly for enabling liquid collection and heat transfer from lid-collected liquid prior to liquid egression, the lid assembly comprising: 
a lower lid construction 110, the lower lid construction comprising lid-to-container fastening means (curved groove adjacent 131 in fig. 2) and a liquid-collecting pan portion 137, the liquid-collecting pan portion comprising at least one liquid-letting aperture 143, the lid-to-container fastening means for removably fastening the lower lid construction to an upper container rim of a liquid container, fig. 2, the upper container rim extending in a rim plane, the liquid-collecting pan portion comprising upper portion surfacing (upper surface of 137); and 
an upper lid construction 105, the upper lid construction being receivable by the lower lid construction, fig. 2 (the upper lid is received on top of the lower lid adjacent reference character 131 see fig. 2) and comprising a pan-opposing portion at 117 and a primary liquid outlet 130, the pan-opposing portion comprising lower portion surfacing 

Regarding claims 3 and 25, Milan further discloses that the liquid-collecting pan portion comprises a downwardly extending pan wall at 37 and the liquid container comprises a container wall at 135, fig. 2, the pan wall and the container wall being spaced from one another (they are shown as being spaced in close proximity particularly near the downwardly sloped portion at 139) such that as the container is tilted, liquid between both the container wall and pan wall would be in contact with both the container and pan wall and because of surface tension of liquid, some liquid would adhere to both the container and pan wall and can be evidenced if the lid was removed and liquid is observed on the walls. during liquid-directing events.  It is understood that when liquid comes into contact with a surface there is inherently heat transfer.  Because of the shape of the pan at 142, liquid will be trapped between the pan and container wall and any liquid that is adjacent these walls will be  directed into the liquid-receiving cavity via the apertures at 143.

Allowable Subject Matter
As a suggestion for furthering prosecution: One difference between the applied prior art and the instant invention is that applicant’s liquid letting aperture is on a side wall and does not face the bottom of the beverage container.

Claims 21, 22, 31 and 32, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21 and 31, there is not avail prior art that teaches an edge-receiving groove that both receives an upper lid construction and radially and outwardly engages a container wall of the liquid container via a wall-engaging ridge at the same time, nor is there an obvious reason to combine the prior art, for example, Maravich et al. (US 2006/0113313) at 31, fig. 5 and 6 with Ramsey in order to arrive at the claimed structure. Claim 22 is allowable since it depends from claim 21.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799